Case: 09-30433     Document: 00511150007          Page: 1    Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2010
                                     No. 09-30433
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

SAUL VINCENT GUILLIOT,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 6:08-CR-334-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Saul Vincent Guilliot pleaded guilty to one count of
receiving child pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A) and was
sentenced to 151 months in prison, a term at the top of the advisory guidelines
range of 121 to 151 months. On appeal, he contends that (1) the district court
committed procedural error when it deferred to the child pornography Guideline,
U.S.S.G. § 2G2.2, because the Guideline is not empirically based, and (2) the
district court imposed a substantively unreasonable sentence which reflected an

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30433   Document: 00511150007 Page: 2        Date Filed: 06/22/2010
                                No. 09-30433

unwarranted sentencing disparity and which was greater than necessary to
accomplish the sentencing goals set forth in 18 U.S.C. § 3553(a).
      We review sentences for reasonableness in light of the factors set out in §
3553(a). Gall v. United States, 552 U.S. 38, 46, 51 (2007). First, the court must
first ensure that the district court did not commit any significant procedural
error in the sentencing process. Id. If the sentence is procedurally sound, the
court considers the substantive reasonableness of the sentence under a
deferential abuse of discretion standard. Id. If the district court imposes a
sentence within a properly calculated guidelines range, there is a rebuttable
presumption that the sentence is reasonable. See United States v. Newson, 515
F.3d 374, 379 (5th Cir. 2008). The district court’s application of the Guidelines
is reviewed de novo and its findings of fact for clear error. United States v.
Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      Guilliot’s procedural attack to the empirical basis underlying § 2G2.2 is
unavailing. See United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th
Cir.), cert. denied, 129 S. Ct. 328 (2008).    His substantive reasonableness
argument is likewise unavailing. The record reflects that the district court
considered the § 3553(a) factors and the parties’ arguments in reaching its
sentencing decision. Guilliot’s arguments fail to overcome the presumption of
reasonableness that attaches to his within-guidelines sentence. See United
States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.), cert. denied, 130 S. Ct. 378
(2009). Furthermore, his belief that the mitigating factors presented for the
court’s consideration at sentencing should have been balanced differently is
insufficient to disturb the presumption. See United States v. Gomez-Herrera, 523
F.3d 554, 565-66 (5th Cir. 2008).
      AFFIRMED.




                                       2